Third District Court of Appeal
                               State of Florida

                           Opinion filed March 9, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1800
                          Lower Tribunal No. 96-5158
                             ________________


                               Carlo Woodson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.


      Carlo Woodson, in proper person.

      Pamela Jo Bondi, Attorney General, and Brent J. Kelleher, Assistant
Attorney General, for appellee.


Before ROTHENBERG, LAGOA and SCALES, JJ.

      PER CURIAM.
      On February 3, 2016, this Court issued an opinion affirming an order of the

Miami-Dade Circuit Court, which had denied Carlo a/k/a Carlos Woodson’s

motion for post-conviction relief under rule 3.850 of the Florida Rules of Criminal

Procedure. Our opinion contained an order to show cause why Woodson should

not be prohibited from filing with this Court any further pro se appeals, petitions,

motions or other proceedings related to his criminal conviction in lower tribunal

case number 96-5158.

      Woodson responded on February 12, 2016, by filing with this Court a

written response to the order to show cause. In his response, Woodson raises again

his allegation that the State’s 1996 charging document was not based on sworn

testimony by a material witness; however, Woodson re-focuses his argument by

asserting a flaw in this Court’s decision on direct appeal. Woodson asserts that this

Court erred in concluding that the issue of the alleged invalidity of the charging

document was not preserved for appellate review. Woodson v. State, 730 So. 2d
1210, 1211 (Fla. 3d DCA 1999).1

      In support of his allegation, Woodson presents to this Court the circuit court

docket sheet from his criminal case. This docket sheet does not provide such

support. As the trial court demonstrated in its May 15, 2015 Order Denying


1 The Florida Supreme Court denied review in Woodson v. State, 749 So. 2d 505
(Fla. 1999) (Table). Thus, the argument in Woodson’s response is not only
untimely, but is precluded by res judicata.

                                         2
Defendant’s Motion for Post-Conviction Relief, Woodson is attempting to

construct an argument on rebuttable inferences rather than on proof.

      Woodson’s response raises no new information or argument for our

consideration. Accordingly, we conclude that Woodson has not shown good cause

to justify further pro se filings of appeals, petitions, motions or other proceedings

with this Court.

      We are obligated to balance Woodson’s pro se right of access to courts with

this Court’s need to devote finite resources to legitimate appeals. We recognize the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1990). After an order to show cause and an

opportunity to respond, a court may prevent such further filings in the absence of a

showing of good cause. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further filings from Woodson related to lower tribunal case

number 96-5158.; provided, however, that filings related to case number 96-5158

may be accepted by the Clerk if such filings have been reviewed and signed by an

attorney who is a licensed member of the Florida Bar in good standing.

      Any further and unauthorized pro se filings by Woodson will subject him to

sanctions, including the issuance of written findings forwarded to the Florida




                                         3
Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          4